United States Court of Appeals
                        For the First Circuit


Nos. 14-1622, 14-1724

                 NATIONAL LABOR RELATIONS BOARD,

                  Petitioner, Cross-Respondent,

                                  v.

                        NSTAR ELECTRIC COMPANY,

                  Respondent, Cross-Petitioner.


                             ERRATA SHEET

     The opinion of this Court issued on August 17, 2015 is amended
as follows:

     On page 21, footnote 11, line 4, underline           "Oakwood
Healthcare."
     On page 48, line 14, change "TSS" to "TSSs."